DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record. 

Specification
Applicant’s amendment has been considered and entered for the record. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23, 25, 26, 28, 29, 30-33, 35-38, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. (US 6,548,263 B1 – hereafter ‘263) in view of Pham et al. (US 6,171,780 B1 – hereafter ‘780).
 ‘263 discloses a cell array (Abstract) that includes the following limitations for claim 21: 
“A chip”: ‘263 discloses a multi-well plate that is being interpreted as the chip of the instant application (col. 38 lines 7-15).  
“1526 to 6144 fluidically isolated microwells”: ‘263 discloses that the each well can have a sub-array of 2x2 wells, 3x3 wells, 5x5 wells and 8x8 wells (col. 38 lines 7-28) which reads on a range from 384 wells to 6144 wells where the sub-arrays are being 
“a volume of 1 L or less”: These wells are being interpreted as having a volume less than 1l (col. 38 lines 7-28).  
“a surface density of 100 to 5000 microwells per cm2”: ‘263 discloses a cell array with a well density per cm2 of 400 to 6400 wells (Table 1, col. 39).  
“a depth ranging from 10 millimeters to 100 micrometers”: Based on the dimensions of the standard well plate and the sub-arrays, the depth for each well will inherently be within the range of 10 millimeters to 100 micrometers (col. 38 lines 7-28). 
‘263 discloses a well plate with wells up to 1536 wells, but does not explicitly discloses wells up to 6144 wells.  
‘780 discloses a multi-well plate that includes wells that can be provided in any type of array that includes having a number of wells between 50 and 10,000 wells (cool. 11 lines 44-59).  The wells can also have a depth from 1 millimeter to 100 millimeters (col. 12 lines 64-67).  ‘780 further discloses that the wells have a volume between 500 nanoliters to 500 microliters (col. 11 lines 64-65).  
Therefore, it would have been obvious to one or ordinary skill in the art to employ the number of wells and depth suggested by ‘780 to process the desired amount of sample.  The suggestion for doing so at the time would have been in order to employ a well plate with commonly used number of wells (col. 11 lines 48-52).  
For claim 23, ‘263 discloses a cell array with a well density per cm2 
For claim 25, ‘263 discloses that the plate can have dimensions of several millimeters (col. 37 lines 6-15). 
For claim 26, 263 discloses that the plate can have dimensions of several millimeters (col. 37 lines 6-15). 
For claims 28, the wells of ‘263 are being interpreted as having a volume between 0.001 l 1l (col. 38 lines 7-28).
For claim 29, ‘263 discloses that the substrate can be made from glass, plastic or silicon (col. 13, lines 54-56).  
For claim 31, ‘263 discloses that the substrate is made for materials to the claimed chip (col. 13 lines 54-56) and therefore would have the same thermal conductivity value. 
For claim 32, ‘263 discloses that the surface can be treated to produce a hydrophobic surface (col. 13 lines 50-53) where this is being interpreted as the hydrophobic coating of the instant application.  
For claim 33, ‘263 discloses that the wells are formed in a grid pattern (col. 38 lines 7-28). 
For claim 35, 263 discloses that the wells can have a circular or rectangular shape (col. 36 lines 8-16).  
For claim 36, ‘263 discloses using an integrated heater (col. 40 lines 26-35).  
For claim 37, the heater of ‘263 (col. 40 lines 26-35) would be in thermal contact with the top of the wells.  
For claim 38, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art. See MPEP §2115.  
For claim 41, the wells are being interpreted as un-filled.  
For claim 42, ‘263 discloses adding reagents to the surface of the wells where this is being interpreted as being adsorbed on the surface (Fig. 2a-c; col. 14 line 40- col. 15 line 3). 

‘263 discloses that the substrate can be made from any suitable material, but does not specify aluminum.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a chip made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapur et al. (US 6,548,263 B1 – hereafter ‘263) in views of Pham et al. (US 6,171,780 B1 – hereafter ‘780) and Sandell et al. (US 2005/0225751 A1 – hereafter ‘751).
Modified ‘263 differs from the instant claim regarding a lid.  
‘751 discloses a microplate (Abstract) that for claim 40 includes sealing the microplate with a protective cover ([0271]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time to employ the cover of ‘751 within modified ‘263 in order to protect the contents of the wells from contamination.  The suggestion for doing so at the time would have been in order to have a cover that can aid in visual identification and for ease of handling ([0271]).  



Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. Regarding applicant’s statement that claim 35 was not addressed in the previous Office Action, it should be noted that the claim was inadvertently left off of the rejection line, but was rejected in paragraph 17 of the previous Office Action.  
Regarding the volume and depths of the wells that applicant argues is not taught by Kapur, these would be inherent within the reference since each well is dimensioned to hold a cell.  However, this is taught by the newly applied reference of Pham. 
Applicant argues on page 10 that Kapur does not teach the range of 1536 to 6144.  Kapur does teach wells up to 1536, but does not explicitly disclose wells up to 6144 per plate.  This is taught by the newly applied reference of Pham.  
Applicant’s arguments on pages 11 and 12 reiterate the above remarks which have been addressed.  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malin et al. (US 6,235,520 B1) discloses a multi-well plate that has a well density of 100 wells/cm2, a volume of the well between 104 to 2 nanoliters and a well depth of 20-200 micrometers (col. 2 lines 45-48, 56-60 and 61-65).  Malin does not specify the number of wells.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799